Citation Nr: 1448347	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include passive-dependent personality disorder, depression, anxiety disorder not otherwise specified (NOS), mood disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder.  The Board must remand the claim for a VA examination and opinion prior to adjudication.

As an introductory matter, the Board notes that the Veteran's psychiatric claim has been previously treated as simply entitlement to service connection for character disorder, diagnosed as passive dependent personality, chronic and severe.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects that the Veteran has been diagnosed with depression, anxiety disorder NOS, mood disorder, and adjustment disorder.  Therefore, the Veteran's claim has been expanded to include these diagnoses.  The issue has thus been restated on the title page of this decision.  

At his July 2013 Video Conference Board Hearing, the Veteran testified that in February 1973, he began receiving psychiatric treatment from Dr. V. F. Chicola.  These treatment records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternately, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.

The Veteran's service treatment records (STRs) show that in January 1973, the Veteran underwent a psychological evaluation at a US Air Force Regional Hospital.  After a mental status examination, the Veteran was diagnosed with passive-dependent personality, chronic, severe as manifested by unrealistic dependency, emotional inadequacy, and immaturity, low frustration tolerance, negativism, manipulative behavior, emotional withdrawal in the face of stress, and limited range of interpersonal resources.  This diagnosis resulted in a recommended discharge from service due to the character and behavior disorder, and the Veteran was ultimately released from service in February 1973.

July 2008 VA treatment records reveal a diagnosis of anxiety disorder, NOS.  VA treatment records dated August 2008 indicate the Veteran was diagnosed with a mood disorder and depression.  The records also show that the Veteran related his depression to his military service and failures.  Later in September 2011, VA treatment records show the Veteran was diagnosed with adjustment disorder with anxiety, and personality disorder deferred, and in December 2011, he was diagnosed with adjustment disorder with depression and personality disorder deferred.

At his July 2013 Video Conference Board Hearing, the Veteran also stated that while in service, he was reassigned from aircraft maintenance to cook, which made him unhappy.  He noted that other friends who entered service with him, "went on" after his reassignment and "it was never the same anymore."  He related unhappiness in his position as a cook and reported that it was after his reassignment that his first psychiatric problems began.  The Veteran's representative asserted that the Veteran's mental disorder was aggravated and brought about by military service, specifically the reassignment of duties.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for an acquired psychiatric disorder.  The examiner should offer an opinion as to whether the Veteran's currently diagnosed psychiatric disorders, including depression, anxiety disorder NOS, mood disorder, and adjustment disorder are related to military service, to include reassignment from aircraft maintenance to cook.  All lay and medical evidence should be considered, to include all statements made by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Records of any treatment the Veteran received from the Alexandria, Louisiana VA Medical Center (VAMC) dating since February 7, 2012 should be obtained.  All attempts to procure these records should be documented in the claims file.  

2.  The Veteran should be asked to identify the private physician who provided psychiatric treatment beginning in February 1973.  (See July 2013 Board hearing testimony), as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Once the above development is completed, schedule the Veteran for an examination to address the Veteran's claimed acquired psychiatric disorder.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

The examiner is requested to offer an opinion addressing the following:

(a)  Whether the Veteran's acquired psychiatric disorder, to include depression, anxiety disorder NOS, mood disorder, and adjustment disorder, is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service, including as a result of the Veteran's reassignment of duties from aircraft maintenance to cook. 

(b)  Whether the Veteran's passive-dependent personality disorder was at least as likely as not (50 percent or greater probability) subject to a superimposed injury as the result of the Veteran's reassignment of duties from aircraft maintenance to cook, which resulted in additional mental disorders to include depression, anxiety disorder NOS, mood disorder, and adjustment disorder?

In making the foregoing determinations, the examiner should consider whether the Veteran's in-service diagnosis of passive-dependent personality disorder was appropriate in light of the Veteran's other variously diagnosed mental disorders.

4.  After the above actions have been completed, the AMC should readjudicate the claim.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



